Citation Nr: 0516837	
Decision Date: 06/21/05    Archive Date: 06/27/05

DOCKET NO.  00-17 002	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a lung disorder, to 
include as secondary to tobacco use in service, for the 
purpose of accrued benefits.

2.  Entitlement to service connection for a cardiovascular 
disorder, to include as secondary to tobacco use in service, 
for the purpose of accrued benefits.

3.  Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her son
ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel 


INTRODUCTION

The veteran served on active duty from July 1943 to December 
1945.  He died in December 1999, and the appellant is his 
surviving spouse.  These matters are before the Board of 
Veterans' Appeals (Board) on appeal from December 1998 (heart 
and lung) and February 2000 (cause of death) rating decisions 
by the Portland, Oregon, Department of Veterans Affairs (VA) 
Regional Office (RO).  A March 2000 letter, in effect, denied 
accrued benefits.  In August 2004, the Board remanded the 
case for additional development.  

The matters of entitlement to service connection for a 
cardiovascular disorder for the purpose of accrued benefits 
purposes and entitlement to service connection for the cause 
of the veteran's death, (on which action is deferred because 
it is inextricably intertwined) are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  The 
appellant will be notified if any action is required on her 
part.


FINDINGS OF FACT

1.  The veteran's claim seeking service connection for a lung 
disorder as due to the use of tobacco products in service was 
received June 16, 1998. 

2.  A lung disorder was not manifested in service, lung 
cancer was not manifested in the first year following the 
veteran's separation from service, and the veteran's various 
lung disorders are not otherwise shown to have been related 
to service.   
CONCLUSIONS OF LAW

1.  To the extent that the claim seeking service connection 
for a lung disability for the purpose of accrued benefits is 
based on such disability being due to the use of tobacco 
products during service, the claim lacks legal merit.  38 
U.S.C.A. § 1103 (West 2002); 38 C.F.R. § 3.300 (2004)   

2.  Service connection for a lung disability, for the purpose 
of accrued benefits, is not warranted.  38 U.S.C.A. §§ 1110, 
1112, 1113, 5107, 5121; (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309, 3.1000; (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126  (West 
2002).  Regulations implementing the VCAA are at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a).  To the extent that 
the VCAA notice requirements apply in the instant matter, the 
Board finds that they are met.  

The claim seeking service connection for a lung disorder, to 
include as secondary to tobacco use in service, for the 
purpose of accrued benefits was considered on the merits.  
The appellant was advised of VA's duties to notify and assist 
in the development of the claim.  Via statements of the case 
(SOCs) in June 2000 and June 2001, an April 2004 letter, and 
numerous supplemental SOCs (SSOCs), the appellant was 
notified that for claims filed after June 9, 1998, law 
specifically prohibited grants of service connection 
predicated on use of tobacco in service.  She was advised of 
the governing law, the evidence of record, and of what was 
necessary to prevail in a claim seeking service connection 
for a lung disorder for the purpose of accrued benefits, as 
well as, of VA's and her respective responsibilities in 
evidentiary development.  While notice did not precede the 
initial decision in this matter (as the decision preceded the 
VCAA), the claim was readjudicated after notice was given.  
The appellant has had ample opportunity to respond, and is 
not prejudiced by any notice timing defect.  Regarding notice 
content, correspondence and the SSOCs specifically advised 
her of the type of evidence that was needed, asked her to 
assist in obtaining any outstanding medical records, and 
asked her to identify any other evidence or information 
supporting her claim.  In the April 2004 letter she was 
advised to send in any evidence that pertains to her claim.     

Regarding the duty to assist, the RO obtained service medical 
records, as well as records of post-service VA and private 
treatment the veteran received for lung  problems.  Notably, 
accrued benefits claims are decided based on the evidence of 
record when the veteran died.  38 C.F.R. § 3.1000(d)(4).  
There is nothing further for VA to do to assist the 
appellant.  VA's notice and assistance obligations are met.  
The appellant is not prejudiced by the Board's proceeding 
with appellate review.

Regarding the theory of entitlement alleging that the 
veteran's lung disorder(s) resulted from tobacco use in 
service, it is noteworthy that the critical factor (date of 
receipt of claim) is not in dispute, and that the law is 
dispositive.  There is nothing more for the appellant to 
submit.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).  Any further notice in this matter would serve no 
useful purpose.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  

II.  Factual Background

Service medical records reveal no complaints or findings 
indicative of a lung disorder.  On service separation 
examination in December 1945, the veteran's lungs were 
normal.  

On May 1947 VA examination, the veteran's respiratory system 
was normal.  In a note stapled to a February 1960 VA 
examination report, it was noted that the veteran had a 
history of having had pneumonia three years in a row as a 
child.  The veteran also stated that when he was hospitalized 
in the South Pacific, doctors found something in his chest, 
and decided it was old healed scars.  The examiner noted that 
the veteran had no current chest pain, had stable weight, and 
did not have night sweats.  February 1960 chest X-rays 
revealed coarse markings extending from the left hilar region 
toward the left infra-clavicular area, considered within 
normal limits for the veteran.  A follow-up chest X-rays in 
March 1960 revealed the lungs were normal.  March 1965 chest 
X-rays also showed the veteran's lungs were normal.

On January 1975 private examination the veteran's history of 
smoking two packs of cigarettes daily for 30 years was noted.  
The veteran complained of shortness of breath.  Physical 
examination of the chest revealed an increase in A-P diameter 
with some expiratory prolongation.  The impression included 
early changes of chronic bronchitis, probably from his heavy 
smoking.  January 1975 chest X-rays revealed the pleural 
space was normal with no infiltrates.  The impression was 
normal chest, for the veteran's age.  

The impression on a May 1977 private examination report 
included COPD, secondary to excess cigarette smoking.  May 
1977 private chest X-rays showed mild generalized pulmonary 
fibrosis and moderate generalized pulmonary emphysema 
compatible with chronic bronchitis and a degree of chronic 
obstructive pulmonary disease (COPD); otherwise the x-rays 
were considered essentially negative.  

On VA examination in July 1983, the diagnoses included COPD.

June 1988 chest X-rays showed changes of mild COPD.

A May 1990 outpatient treatment report shows obstructive 
pulmonary disease with secondary polycythemia and clubbing.  
November and December 1990 VA inpatient and outpatient 
treatment records show ongoing treatment for advanced COPD.   

On private hospitalization in April 1994, there was no 
evidence of pulmonary embolism.  Chest X-rays were normal.  
Physical examination of the lungs revealed slightly 
hyperresonant percussion sounds with diminished breath 
sounds.  No rales or dullness were heard at the lung bases.  

VA inpatient and outpatient treatment records show the 
veteran had ongoing treatment for lung problems in 1998 and 
1999.

A statement from the veteran's representative, date-stamped 
as received by VA on June 16, 1998, and dated June 15, 1998, 
indicates, "The attached VA Form 21-4138 with 8 pages 
attached is submitted for necessary action."  In the 
attached VA Form 21-4138, also date-stamped as received by VA 
on June 16, 1998, and dated by the veteran on May 14, 1998, 
he asserted a claim for service connection for lung and 
cardiovascular disabilities as secondary to tobacco use in 
service.  The attached "8 pages" includes three supporting 
statements from relatives, two statements from private 
doctors (Dr. VZ and Dr. F), and three medical records.  Five 
of the eight attached pages are date-stamped as received on 
June 16, 1998; three have no date received stamp.

In his June 1998 statement, Dr. VZ, indicates that the 
veteran had a long history of tobacco abuse and addiction, 
which resulted in severe disability.  Dr. VZ stated that 
tobacco abuse was related to a number of conditions including 
severe COPD, and emphysema.  It was noted that the veteran 
began smoking in service when he was provided tobacco 
products.  The June 1998 statement from Dr. F. contains a 
similar opinion, noting the veteran's history of severe 
emphysema, and that his lung functioning is very poor due to 
years of tobacco abuse which reportedly began when he was in 
the military.  The three statements from the veteran's 
relatives attest that he did not smoke prior to service.  

On December 20, 1999, the veteran was admitted to the Three 
Rivers Community Hospital with valvular and coronary artery 
disease and a history of congestive heart failure with the 
gradual onset of shortness of breath.  His past medical 
history included COPD, and lung cancer, status post resection 
in October 1999.  Physical examination revealed he was in 
mild to moderate respiratory distress.  The assessments 
included dyspnea, COPD, and probable bilateral pneumonia.      

The veteran died on December [redacted], 1999.  His death certificate 
lists aspiration pneumonia as the immediate cause of death.  

In her July 2000 substantive appeal on VA Form 9, the 
appellant asserted that all paperwork for the veteran's claim 
for compensation for disability due to tobacco use in service 
was in place, and evidence was submitted prior to June 9, 
1998.

At a February 2001 hearing before a decision review officer, 
the appellant asserted that the veteran's claim was sent to 
the "Roseburg office" on May 14, 1998, and that records 
from doctors were brought to that office on June 3, 1998.  
She reported that the information was dropped off with DAV.  
Her representative stated that DAV actually submitted the 
veteran's claim at the end of the business day on June 15, 
1998.  He argued that under 38 C.F.R. § 20.305(a) VA should 
recognize the claim as received on June 9, 1998,.

By May 9, 2001 letter the Roseburg VA facility was contacted 
to ascertain whether there was any evidence of a claim filed 
by the veteran at that facility in May or June 1998.  The 
response (dated May 21, 2001) indicates there was no evidence 
of such a claim having been filed at Roseburg, that there 
were no pertinent medical records at the Roseburg facility, 
and that the claim may have been filed with the DAV.

In her July 2001 VA Form 9, the appellant stated the 
veteran's claim for service connection based on tobacco use 
in service was submitted to the DAV at the Roseburg VA 
Medical Center in person on June 3, 1998.  

In a June 2004 statement, the appellant's representative 
asserted that since the letter from Dr. VZ was signed June 2, 
1998, and had no date stamp, it should be considered an 
informal claim which was formalized on June 16, 1998, the 
date of receipt of the veteran's formal claim.

In letters received in September and October 2004, the 
appellant again asserted that the veteran's claim should be 
recognized as received prior June 9, 1998 since the paperwork 
was all submitted to DAV at the Roseburg VA facility on June 
3, 1998.  

III.  Analysis

Upon the death of a veteran, periodic monetary benefits to 
which the veteran was entitled on the basis of evidence in 
the file at the date of death, and due and unpaid, may be 
paid to the spouse of the veteran (and certain others).  
38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  

At the time of his death, the veteran had an appeal in the 
matter of entitlement to service connection for a lung 
disorder, include as secondary to tobacco use in service. 
pending before the Board.  For the appellant to establish 
entitlement to accrued benefits based on such claim, it must 
be shown that the veteran was entitled to service connection 
for a lung disorder.  Only the evidence of record on the date 
of the veteran's death may be considered in the determination 
on the claim for accrued  benefits.  38 C.F.R. § 
3.1000(d)(4).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  If lung cancer is manifested to a compensable 
degree within one year following a veteran's discharge from 
active service, it may be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R.§§ 3.307, 
3.309.  Service connection may be established on a secondary 
basis if the claimed disability is shown to be proximately 
due to or the result of a service connected disease or 
injury.  38 C.F.R. § 3.310.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was  incurred in active service.  
38 C.F.R. § 3.303(d).  

To establish service connection for a claimed disability, 
there must be competent evidence of current disability, 
evidence of disease or injury in service, and competent 
evidence of a nexus between the current disability and the 
injury or disease in service.  Hickson v. West, 12 Vet. App. 
247(1999).

The veteran (and now his surviving spouse) and his 
representative did not allege, nor does the evidence show, 
that a lung disorder was manifested in service, or that lung 
cancer was manifested in the first postservice year; and 
there is no competent evidence that relates the veteran's 
various lung disabilities directly to service.  Consequently, 
direct service connection for a lung disorder (i.e., on the 
basis that such disability became manifested in service and 
has persisted or on a presumptive basis) is not warranted.  

The claim seeking service connection for a lung disorder is 
premised on a secondary theory of causation, i.e., that the 
disorder(s) resulted from the veteran's use of tobacco 
products in service.  As noted above, the law (38 U.S.C.A. 
§ 1103; 38 C.F.R. § 3.300) specifically prohibits the grant 
of service connection for disability due to tobacco products 
use in service for claims filed after June 9, 1998.  
Recognizing the legal prohibition, the appellant and her 
representative have offered for consideration several 
theories alleging that the claim should be recognized as 
filed prior to June 9, 1998.  Among these theories are (1) 
that all the documents necessary for filing a claim were with 
the veteran's representative (located at a VA medical center) 
prior to June 9, 1998; (2) that certain computations for mail 
that is not postmarked (in 38 C.F.R. § 20.305) should be 
applied, and would place the date of filing prior to June 9, 
1998; and (3) that a physician's statement, dated June 2, 
1998 (and submitted with the veteran's claim) should be 
considered an informal claim filed on June 2, 1998 
(formalized by the subsequent filing of the formal claim).  

It is not in dispute that the veteran's claim is date stamped 
received on June 16, 1998.  The veteran's (and subsequently 
appellant's) representative alleges the claim was submitted 
hand carried after the close of business on June 15.  
[Whether the claim was received June 15 or June 16 is 
immaterial in the circumstances of the instant case.]  
Addressing the proposed theories for recognizing the claim as 
filed on or before June 9, in turn, it is noteworthy that the 
veteran's (and appellant's) representative is not a VA 
employee, and does not allege submitting a claim on the 
veteran's behalf prior to June 15, 1998.  Consequently, 
documents in the possession of the representative prior to 
June 16 (or June 15 per allegation) do not constitute a claim 
filed with the Secretary.  Second, the provisions in 
38 C.F.R. § 20.305 pertain to computations of time in mail 
submissions where there are time limits (e.g., 30, 60, 90, 
days, a year, etc.) provided for submission of documents.  
Here, the claim was hand-carried submitted (i.e., not 
mailed), and there is no time limit to be calculated.  The 
provisions of 38 C.F.R. § 20.305 do not apply.  Finally, an 
informal claim is a communication or action indicating an 
intent to apply for a benefit under VA law from a claimant, 
representative. Member of Congress, etc, and must identify 
the benefit sought.  A subsequent timely formal claim will be 
considered filed the date of receipt of the informal claim.  
38 C.F.R. § 3.155.  The representative argues that since the 
June 2, 1998 dated private physician's statement is not date-
stamped, it should be considered an informal claim filed on 
the day it is dated.  To the extent that the representative 
may now be suggesting that the physician's statement (because 
it is not date-stamped) was received prior to June 15/16, 
such allegation would be clearly inconsistent with the 
record.  The physician's statement is identified in the cover 
letter of the June 15/16 submitted claim as one of the 
accompanying documents.  There is nothing showing it was 
received earlier.  When it was received would be a critical 
factor, because under 38 C.F.R. § 3.155 the date of receipt 
of an informal claim becomes the date of claim (if a proper 
formal claim ensues).  As the June 2, 1998 private 
physician's statement was not received by VA until June 15 or 
16 1998, it may not be found to have been an informal claim 
filed no later than June 9, 1998.  

In summary, the claim seeking service connection for a lung 
disability, including as due to use of tobacco products in 
service was received after June 9, 1998, and service 
connection for a lung disability as due to use of tobacco 
products in service is barred by law, and must be denied as 
without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426 
(1994).  And since, service connection for a lung disability 
is not warranted, accrued benefits based on such claim must 
also be denied.      


ORDER

The appeal to establish entitlement to accrued benefits based 
on a claim of service connection for a lung disorder, to 
include as secondary to tobacco use in service, is denied.


REMAND

In Disabled American Veterans, et al. v. Secretary of 
Veterans Affairs, 327 F.3d 1339, (Fed. Cir. 2003) (DAV), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) determined that 38 C.F.R. § 19.9(a)(2) was 
inconsistent with 38 U.S.C. § 7104(a).  The Federal Circuit 
invalidated 38 C.F.R. § 19.9(a)(2) because, in conjunction 
with 38 C.F.R. § 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction (AOJ) for initial 
consideration and without having to obtain the appellant's 
waiver.  Here, the appellant has recently submitted medical 
evidence, in the form of records of treatment at the Three 
Rivers Community Hospital and Health Center from December 23-
25, 1999.  These records relate to medical treatment received 
by the veteran in the days shortly before his death on 
December [redacted], 1999.  This evidence has not been considered by 
the RO, and the appellant has not waived initial AOJ 
consideration of this evidence.   

While the file contains some records from the veteran's 
terminal hospitalization at the Three Rivers Community 
Hospital And Health Center, (notably records of treatment 
received December 20-21 and 23-25), it does not contain 
complete records of the terminal hospitalization, up to the 
time of the veteran's death on December [redacted], 1999.  Such 
records may contain information relevant to the matter at 
hand, and are necessary for a complete record.  

In September 2004 a VA physician noted that a private 
physician related the veteran's service connected eczema to 
his venous problems, conceded that may be so, and opined that 
the eczema was unrelated to the arterial problems which 
caused the veteran's death.  That opinion, however, left 
unanswered whether the venous problems which were cited were 
a material factor in contributing to cause the veteran's 
death.  A follow-up/clarifying opinion is indicated.   

Accordingly, the case is remanded to the RO for the 
following:

1.  With the appellant's assistance, the 
RO should obtain copies of the complete 
medical records (those not already in the 
claims folder) of the veteran's terminal  
hospitalization at Three Rivers Community 
Hospital and Health Center.  

2.  The RO should then arrange for the 
veteran's claims file to be forwarded 
to the physician who reviewed it in 
September 2004 (or if unavailable to 
another appropriate physician) for 
review of the record and an opinion as 
to the following:

Did the veteran's venous problems, 
which have been related to his service-
connected eczema, contribute materially 
to cause his death?

The reviewing physician should explain 
the rationale for the opinion given.

3.  The RO should then review the 
claims.  If either remains denied, the 
appellant and her representative should 
be furnished an appropriate SSOC and be 
afforded the opportunity to respond.  
The case should then be returned to the 
Board for appellate review.

The purposes of this remand are to meet due process 
considerations, and to assist the appellant in the 
development of her claims.  She has the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
These claims must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board for additional 
development must be processed in an expeditious manner. 



	                     
______________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


